Citation Nr: 1331820	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and Osgood Schlatter's disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  A December 2012 rating decision addressing issues not currently on appeal shows that additional private treatment records have been received by the RO.  As these records are not currently in the claims file, the Board concludes that a temporary claims file at the RO likely exists.  Therefore, a remand is necessary to obtain the temporary claims file as well as to allow the RO the opportunity to issue a supplemental statement of the case readjudicating the issues currently on appeal in light of additional medical evidence being received.  See 38 C.F.R. § 19.37 (2012).

Additionally, the Veteran was last afforded a VA examination for his left knee disability in August 2008.  Although he has not specifically reported a worsening of his disability, in light of the examination being five years old, and as a remand is necessary, the Veteran should be afforded a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The August 2008 examiner also opined that the Veteran's chronic prostatitis was not likely related to the penile condition (gonococcal infection in 1972) during active service.  However, no rationale for the opinion was provided.  On remand, an addendum opinion with a rationale should be obtained.

The most recent treatment records from the VA Medical Center (VAMC) in Detroit, Michigan are dated in December 2009.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should be obtained.  Also, the Veteran appears to receive regular private treatment from A.P., M.D.; those records are dated through February 2010.  Although the December 2012 rating decision referencing additional evidence indicates that statements from Dr. A.P. were received, it does not show that additional treatment records were also received.  On remand, any additional records from Dr. A.P. should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of left knee and prostate treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. A.P, from the Detroit VAMC, and from any other private physicians identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected degenerative joint disease and Osgood Schlatter's disease of the left knee.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent manifestations of the service-connected left knee disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's left knee and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected left knee disability.

3.  Obtain an addendum medical opinion from the August 2008 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that chronic prostratitis is related to the Veteran's military service, to include the 1972 gonococcal infection.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination/addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


